 

CONSULTING AGREEMENT BETWEEN

AMANDIP JAGPAL AND CANNABIS SCIENCE, INC.




This CONSULTING AGREEMENT (“Agreement”) is entered into this 5th day of November
2013 by and between Amandip Jagpal, (“AJ” or “Consultant”), and CANNABIS
SCIENCE, INC., (“CSI” or “Company”) a Nevada Corporation.




WHEREAS, the Company is engaged in the business of working with World
Authorities on phytocannabinoid science targeting critical illnesses. Adhering
to scientific methodologies to develop, produce, and commercialize
phytocannabinoid based pharmaceutical products.




WHEREAS, the Company desires to engage the services of the Consultant and the
Consultant, wishes to enter into such Consulting Agreement for services, on the
terms and conditions set forth in this Agreement; and




WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.




 NOW, THEREFORE, in consideration of the mutual acts and promises, covenants,
agreements, representations, and warranties hereinafter set forth, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:




1.    

Purpose.

This Agreement is established between the parties for the purpose of Amandip
Jagpal providing Business Development services to Cannabis Science Inc.




2.     

Term.

This Agreement, duly executed, is effective as of the date first written above
(“Effective Date”) and shall continue for a term of two (2) years.




3.     

Consideration.     CSI shall compensate Amandip Jagpal the sum of five million
(5,000,000) S-8 registered free-trading shares of common stock in Cannabis
Science, Inc. (OTCBB: CBIS) upon signing this Agreement.   







4.

Services.

The Consultant shall provide, but not limited to, business development for CSI
in Canada including:




a)

Sourcing a commercial license or license partner for medical cannabis;

b)

Establishing business ventures or license agreements for CSI products and
services in Canada; and

c)

Other business and related ventures pertaining to the medical cannabis and hemp
industries.

 

5.     

Termination. 

Either party may terminate this Agreement after any breach of the agreement by
providing thirty (30) day’s written notice of breach termination to the other
party unless mutually agreed to terminate earlier.  The “Termination Date” shall
be the thirtieth day after written notice of termination is received.  




Upon termination of this Agreement:




a)

CSI shall retain ownership of all relations, work product, and properties
obtained through this agreement.




b)

AJ or assignee shall retain all shares issued in consideration from this
agreement pursuant to Section. 




c)

AJ shall maintain as a Consultant to CSI to provide instructions to ensure the
proper maintenance of all the relations and properties obtained in conjunction
with services provided through this agreement.




6.      Covenants.




a)

Disclosure of Information.  During the term of this Agreement and thereafter,
each party shall not, at any time, directly or indirectly, disclose any
confidential or proprietary information for any reason or purpose whatsoever to
any person, firm, corporation, association or other entity to legal and
financial advisor who agree in writing to maintain the confidentiality of such
confidential or proprietary information on terms substantially similar to those
stated here, nor shall either party directly or indirectly make use of any such
confidential or proprietary information for its own purpose or for the benefit
of any person, firm, corporation, association or other entity except as provided
and contemplated herein, and each party hereby acknowledges that either party or
subsidiaries would be irreparably damaged if such confidential or proprietary
information were disclosed to or utilized on behalf of others in competition in
any respect with the other party or any subsidiary thereof.  For the purposes of
this Section 6, the term "confidential or proprietary information" shall mean
all information concerning the business, customers or affairs of either party or
any subsidiary thereof, including matters such as trade secrets, research and
development activities, books and records, customer lists, suppliers,
distribution channels, pricing information, private processes, software,
functional specifications, blueprints, know-how, data, improvements,
discoveries, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products and financial statements as they may exist from time to
time, which the other party may have acquired or obtained by virtue of its
relationship with each other or any subsidiary or affiliate thereof, except for
such information which (i) becomes generally available to the public, other than
as the result of a disclosure made directly or indirectly by either party, (ii)
was known to the person, firm, corporation or other entity to which such
information was disclosed by either party prior to its disclosure directly or
indirectly by the other party, (iii) was previously available to the person,
firm, corporation or other entity to which such information was disclosed
directly or indirectly by either party on a non-confidential basis from a source
which was entitled to disclose the same or (iv) if required by law, governmental
order or decree to be disclosed by either party.




b)

Injunctive Relief.  Each party hereto acknowledges that the provisions of this
Section 6 are reasonable and necessary for the protection of either party’s
interests and that the other party will be irrevocably damaged if such covenants
are not specifically enforced.  Accordingly, Each party hereto agrees that, in
addition to any other relief to which the other party may be entitled in the
form of actual or punitive damages, the other party shall be entitled to seek
and obtain injunctive relief from a court of competent jurisdiction for the
purposes of restraining the offending party from any actual or threatened breach
of such covenants.







1









7.     

Applicable Law. Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.




8.     

Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or three
business days after mailing by U.S. or Canadian registered mail, return receipt
requested, to the parties at the following addresses or at such other address as
a party may specify by notice to the other.







         If to CSI:

Cannabis Science Inc.

6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

Attention: Dr. Robert Melamede




                                If to Consultant:  

Amandip Jagpal

Suite 900 – 555 Burrard St.

Vancouver, BC V7X 1M8










9.      Entire Agreement; Amendment.  This Agreement shall supersede all
existing agreements between CSI and AJ relating to the terms of this Agreement.
This Agreement may not be amended except by a written agreement signed by both
parties.




10.

Shares.  All references to shares in this agreement shall be considered to be
Class B common shares, if they exist at the date of this Agreement or subsequent
renewal periods, otherwise all references to shares shall mean regular common
shares of the Company.




10. 

Waiver.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.




11. 

Assignment.  This Agreement is personal in nature and shall not be assignable by
either party without the express written consent of the other party.




12. 

Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




13. 

Counterparts and Facsimile Signature.  This agreement may be signed in
counterparts, all of which when taken together shall constitute a single
executed document signatures transmitted by facsimile shall be deemed valid
execution of this Agreement binding on the parties.




14. 

Authority.  Each party represents and warrants to the other that the signature
below by each party’s agent or representative is duly authorized by each party’s
governing body and governing documents, and that each signature is duly
effective to bind such party to this Agreement in accordance with its terms.






15.   

Indemnity. Each party shall indemnify, defend and hold harmless each other, its
directors, officers and shareholders from and against any and all demands,
claims actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses, including, without limitation, reasonable attorney’s fees
and related costs, asserted against, relating to, imposed upon, or incurred by
either party, directly or indirectly, by reason of, resulting from, or arising
in connection with this agreement with either parties operations during the term
of this agreement.




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.




CONSULTANT




Per: /s/ Amandip Jagpal

_____________________________                         

Amandip Jagpal

 

CANNABIS SCIENCE, INC.




Per: /s/ Dr. Dorothy Bray            

_____________________________                         

Dr. Dorothy Bray, Director and CEO

 




2



 

CONSULTING AGREEMENT BETWEEN

HARPREET HAYER AND CANNABIS SCIENCE, INC.




This CONSULTING AGREEMENT (“Agreement”) is entered into this 5th day of November
2013 by and between Harpreet Hayer, (“HH” or “Consultant”), and CANNABIS
SCIENCE, INC., (“CSI” or “Company”) a Nevada Corporation.




WHEREAS, the Company is engaged in the business of working with World
Authorities on phytocannabinoid science targeting critical illnesses. Adhering
to scientific methodologies to develop, produce, and commercialize
phytocannabinoid based pharmaceutical products.




WHEREAS, the Company desires to engage the services of the Consultant and the
Consultant, wishes to enter into such Consulting Agreement for services, on the
terms and conditions set forth in this Agreement; and




WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.




 NOW, THEREFORE, in consideration of the mutual acts and promises, covenants,
agreements, representations, and warranties hereinafter set forth, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:




1.    

Purpose.

This Agreement is established between the parties for the purpose of Harpreet
Hayer providing Business Development services to Cannabis Science Inc.




2.     

Term.

This Agreement, duly executed, is effective as of the date first written above
(“Effective Date”) and shall continue for a term of two (2) years.




3.     

Consideration.     CSI shall compensate Harpreet Hayer the sum of five million
(5,000,000) S-8 registered free-trading shares of common stock in Cannabis
Science, Inc. (OTCBB: CBIS) upon signing this Agreement.   




4.

Services.

The Consultant shall provide, but not limited to, business development for CSI
in Canada including:




a)

Sourcing a commercial license or license partner for medical cannabis;

b)

Establishing business ventures or license agreements for CSI products and
services in Canada; and

c)

Other business and related ventures pertaining to the medical cannabis and hemp
industries.

 

5.     

Termination. 

Either party may terminate this Agreement after any breach of the agreement by
providing thirty (30) day’s written notice of breach termination to the other
party unless mutually agreed to terminate earlier.  The “Termination Date” shall
be the thirtieth day after written notice of termination is received.  




Upon termination of this Agreement:




a)

CSI shall retain ownership of all relations, work product, and properties
obtained through this agreement.




b)

HH or assignee shall retain all shares issued in consideration from this
agreement pursuant to Section. 




c)

HH shall maintain as a Consultant to CSI to provide instructions to ensure the
proper maintenance of all the relations and properties obtained in conjunction
with services provided through this agreement.




6.      Covenants.




a)

Disclosure of Information.  During the term of this Agreement and thereafter,
each party shall not, at any time, directly or indirectly, disclose any
confidential or proprietary information for any reason or purpose whatsoever to
any person, firm, corporation, association or other entity to legal and
financial advisor who agree in writing to maintain the confidentiality of such
confidential or proprietary information on terms substantially similar to those
stated here, nor shall either party directly or indirectly make use of any such
confidential or proprietary information for its own purpose or for the benefit
of any person, firm, corporation, association or other entity except as provided
and contemplated herein, and each party hereby acknowledges that either party or
subsidiaries would be irreparably damaged if such confidential or proprietary
information were disclosed to or utilized on behalf of others in competition in
any respect with the other party or any subsidiary thereof.  For the purposes of
this Section 6, the term "confidential or proprietary information" shall mean
all information concerning the business, customers or affairs of either party or
any subsidiary thereof, including matters such as trade secrets, research and
development activities, books and records, customer lists, suppliers,
distribution channels, pricing information, private processes, software,
functional specifications, blueprints, know-how, data, improvements,
discoveries, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products and financial statements as they may exist from time to
time, which the other party may have acquired or obtained by virtue of its
relationship with each other or any subsidiary or affiliate thereof, except for
such information which (i) becomes generally available to the public, other than
as the result of a disclosure made directly or indirectly by either party, (ii)
was known to the person, firm, corporation or other entity to which such
information was disclosed by either party prior to its disclosure directly or
indirectly by the other party, (iii) was previously available to the person,
firm, corporation or other entity to which such information was disclosed
directly or indirectly by either party on a non-confidential basis from a source
which was entitled to disclose the same or (iv) if required by law, governmental
order or decree to be disclosed by either party.




b)

Injunctive Relief.  Each party hereto acknowledges that the provisions of this
Section 6 are reasonable and necessary for the protection of either party’s
interests and that the other party will be irrevocably damaged if such covenants
are not specifically enforced.  Accordingly, Each party hereto agrees that, in
addition to any other relief to which the other party may be entitled in the
form of actual or punitive damages, the other party shall be entitled to seek
and obtain injunctive relief from a court of competent jurisdiction for the
purposes of restraining the offending party from any actual or threatened breach
of such covenants.





3



7.     

Applicable Law. Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.




8.     

Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or three
business days after mailing by U.S. or Canadian registered mail, return receipt
requested, to the parties at the following addresses or at such other address as
a party may specify by notice to the other.







         If to CSI:

Cannabis Science Inc.

6946 N Academy Blvd., Suite B 254

Colorado Springs, CO 80918

Attention: Dr. Robert Melamede




                              If to Consultant:  

Harpreet Hayer

Suite 900 – 555 Burrard St.

Vancouver, BC V7X 1M8










9.      Entire Agreement; Amendment.  This Agreement shall supersede all
existing agreements between CSI and HH relating to the terms of this Agreement.
This Agreement may not be amended except by a written agreement signed by both
parties.




10.

Shares.  All references to shares in this agreement shall be considered to be
Class B common shares, if they exist at the date of this Agreement or subsequent
renewal periods, otherwise all references to shares shall mean regular common
shares of the Company.




10. 

Waiver.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.




11. 

Assignment.  This Agreement is personal in nature and shall not be assignable by
either party without the express written consent of the other party.




12. 

Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




13. 

Counterparts and Facsimile Signature.  This agreement may be signed in
counterparts, all of which when taken together shall constitute a single
executed document signatures transmitted by facsimile shall be deemed valid
execution of this Agreement binding on the parties.




14. 

Authority.  Each party represents and warrants to the other that the signature
below by each party’s agent or representative is duly authorized by each party’s
governing body and governing documents, and that each signature is duly
effective to bind such party to this Agreement in accordance with its terms.


 



15.   

Indemnity. Each party shall indemnify, defend and hold harmless each other, its
directors, officers and shareholders from and against any and all demands,
claims actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses, including, without limitation, reasonable attorney’s fees
and related costs, asserted against, relating to, imposed upon, or incurred by
either party, directly or indirectly, by reason of, resulting from, or arising
in connection with this agreement with either parties operations during the term
of this agreement.




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.




CONSULTANT




Per: /s/ Harpreet Hayer

_____________________________                         

Harpreet Hayer

 

CANNABIS SCIENCE, INC.




Per: /s/ Dr. Dorothy Bray             

_____________________________                         

Dr. Dorothy Bray, Director and CEO




4



 

CONSULTING AGREEMENT BETWEEN

DR. KADIJA BENLHASSAN-CHAHOUR AND CANNABIS SCIENCE INC.




This CONSULTING AGREEMENT (“Agreement”) is entered into this 12th day of
November 2013 by and between Dr. Kadija Benlhassan-Chahour PhD, (“Dr. Chahour”
or “Consultant”), and CANNABIS SCIENCE INC., (“CSI”) a Nevada Corporation.




1.    

Purpose.

This Agreement is established between the parties for the purpose of Dr. Chahour
providing clinical development and regulatory submission services for CSI.




2.     

Term.

This Agreement, duly executed, is effective as of the date first written above
(“Effective Date”) and shall continue for a term of one (1) year (“Term”).  This
Agreement shall terminate as specified in Section 5 of this Agreement.




3.     

Consideration for Relationship.     CSI shall compensate and issue to Dr.
Chahour the sum of One Million (1,000,000) S-8 registered free-trading common
shares in CSI (the “Shares”) immediately upon execution of this Agreement, which
trade on the NASD OTC Bulletin Board under the symbol CBIS.  Upon issuance, the
Shares may be immediately sold or otherwise disposed of by the Consultant.




4.

Services.

The Consultant shall provide the following services to CSI, but not limited to:




a)

Clinical development; and




b)

Regulatory submissions and other laboratory or technical assistance and other
consulting services as mutually agreed.




5.     

Termination. 

Either party may terminate this Agreement after any breach of the agreement by
providing thirty (30) day’s written notice of breach termination to the other
party unless mutually agreed to terminate earlier. The “Termination Date” shall
be the thirtieth day after written notice of termination is received.  The
Consultant shall retain full ownership and rights to the Shares upon
Termination.




Upon termination of this Agreement:




a)

CSI shall retain ownership of all relations, work product, and properties
obtained through this agreement.




b)

Dr. Chahour or assignee shall retain all shares issued in consideration from
this agreement pursuant to Section 3 and will not compete in any related
cannabis or hemp research & development or business for the Term of this
Agreement and for a period of five years after termination or complete of this
Agreement. 




c)

Dr. Chahour shall maintain as a Consultant to CSI to provide instructions to
ensure the proper maintenance of all the relations and properties obtained in
conjunction with services provided through this agreement.




6.      Covenants.




a)

Disclosure of Information.  During the term of this Agreement and thereafter,
each party shall not, at any time, directly or indirectly, disclose any
confidential or proprietary information for any reason or purpose whatsoever to
any person, firm, corporation, association or other entity to legal and
financial Consultant who agree in writing to maintain the confidentiality of
such confidential or proprietary information on terms substantially similar to
those stated here, nor shall either party directly or indirectly make use of any
such confidential or proprietary information for its own purpose or for the
benefit of any person, firm, corporation, association or other entity except as
provided and contemplated herein, and each party hereby acknowledges that either
party or subsidiaries would be irreparably damaged if such confidential or
proprietary information were disclosed to or utilized on behalf of others in
competition in any respect with the other party or any subsidiary thereof.  For
the purposes of this Section 6, the term "confidential or proprietary
information" shall mean all information concerning the business, customers or
affairs of either party or any subsidiary thereof, including matters such as
trade secrets, research and development activities, books and records, customer
lists, suppliers, distribution channels, pricing information, private processes,
software, functional specifications, blueprints, know-how, data, improvements,
discoveries, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products and financial statements as they may exist from time to
time, which the other party may have acquired or obtained by virtue of its
relationship with each other or any subsidiary or affiliate thereof, except for
such information which (i) becomes generally available to the public, other than
as the result of a disclosure made directly or indirectly by either party, (ii)
was known to the person, firm, corporation or other entity to which such
information was disclosed by either party prior to its disclosure directly or
indirectly by the other party, (iii) was previously available to the person,
firm, corporation or other entity to which such information was disclosed
directly or indirectly by either party on a non-confidential basis from a source
which was entitled to disclose the same or (iv) if required by law, governmental
order or decree to be disclosed by either party.




b)

Injunctive Relief.  Each party hereto acknowledges that the provisions of this
Section 6 are reasonable and necessary for the protection of either party’s
interests and that the other party will be irrevocably damaged if such covenants
are not specifically enforced.  Accordingly, Each party hereto agrees that, in
addition to any other relief to which the other party may be entitled in the
form of actual or punitive damages, the other party shall be entitled to seek
and obtain injunctive relief from a court of competent jurisdiction for the
purposes of restraining the offending party from any actual or threatened breach
of such covenants.

 

7.     

Applicable Law. Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.

 

 



5




8.     

Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or three
business days after mailing by U.S. or Canadian registered mail, return receipt
requested, to the parties at the following addresses or at such other address as
a party may specify by notice to the other.







If to CSI:

Cannabis Science Inc.

6946 N Academy Blvd, Suite B #254

Colorado Springs, CO  80918


           Attention: Richard Cowan




                      If to Consultant:  

   Dr. Kadija Benlhassan-Chahour
  13 Avenue des Vosges
                                                           77270 Villeparisis
                                                            Paris, France







9.     

Entire Agreement; Amendment.  This Agreement shall supersede all existing
agreements between CSI and Dr. Chahour relating to the terms of this Agreement.
This Agreement may not be amended except by a written agreement signed by both
parties.




10. 

Waiver.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.




11. 

Assignment.  This Agreement is personal in nature and shall not be assignable by
either party without the express written consent of the other party.




12. 

Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




13. 

Counterparts and Facsimile Signature.  This agreement may be signed in
counterparts, all of which when taken together shall constitute a single
executed document signatures transmitted by facsimile shall be deemed valid
execution of this Agreement binding on the parties.




14. 

Authority.  Each party represents and warrants to the other that the signature
below by each party’s agent or representative is duly authorized by each party’s
governing body and governing documents, and that each signature is duly
effective to bind such party to this Agreement in accordance with its terms.




15.   

Indemnity. Each party shall indemnify, defend and hold harmless each other, its
directors, officers and shareholders from and against any and all demands,
claims actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses, including, without limitation, reasonable attorney’s fees
and related costs, asserted against, relating to, imposed upon, or incurred by
either party, directly or indirectly, by reason of, resulting from, or arising
in connection with this agreement with either parties operations during the term
of this agreement.


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.




CONSULTANT




Per: /s/ Dr. Kadija Benlhassan-Chahour

_____________________________                          

Dr. Kadija Benlhassan-Chahour

                         

CANNABIS SCIENCE, INC.




Per: /s/ Dr. Dorothy Bray

_____________________________                          

Dr. Dorothy Bray, CEO and Director





 

6

 

 

MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the day of 14th day of
November, 2013 (the “Effective Date”), entered into between Cannabis Science,
Inc., with its principal offices located at 6946 North Academy Blvd Suite B
#254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”) and Robert
Kane, with an address of 1093 Wernimont Circle, Colorado Springs, CO 80916 (the
“Executive”) in connection with the provision of the Executive’s services to the
Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company wishes to engage the services of the Robert Kane to act in the
capacity of CFO and Director of the Company; and




C.

The Company and the Executive have agreed to enter into this Management
Agreement for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS EXECUTIVE




1.1

The the Company hereby engages Robert Kane as an Executive of the Company in the
capacity of CFO and director along with all of the duties and powers of those
offices, including other duties as requested by the Company or its subsidiaries
from time to time, (collectively the “Services”) and the Executive accepts such
engagement on the terms and conditions set forth in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of two years (2) years or until terminated earlier
pursuant to Sections 13 or 14 herein (the “Term”).  




3.

EXECUTIVE SERVICES




3.1

The Executive shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of CFO and Director.   The
Executive agrees that his duties may be reasonably modified at the Company’s and
the Executive’s mutual agreement from time to time.




2.2

In providing the Services the Executive shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * subject to section 5 herein, not employ any person in any capacity, or
   contract for the purchase or rental of any service, article or material, nor
   make any commitment, agreement or obligation whereby the Company shall be
   required to pay any monies or other consideration without the Company's prior
   written consent.

7




4.

EXECUTIVE COMPENSATION




3.1

Management Fees.  As compensation for the provision of the Executive management
and other services, the Company shall pay the Executive a monthly management fee
of $2,500 to be paid in equal instalments on mid and end of each calendar month.




3.2

Executive Stock Compensation.  As compensation for the provision of the CFO
services, the Company shall issue to the Executive one million five hundred
thousand (1,500,000) free-trading shares (cleared under an S-8 Registration
Statement) of common stock of the Company, due and payable by the Company upon
signing this agreement and consummating this Agreement for CFO services rendered
on the Effective Date herein.




3.3

Director Stock Compensation.  As compensation for the provision of the Director
services, the Company shall issue to the Executive/Director one million
(1,000,000) rule 144 restricted shares of common stock of the Company, due and
payable by the Company upon signing this agreement and consummating this
Agreement for Director services rendered on the Effective Date herein.




3.4

Commissions.    The Executive shall receive commissions of 25% of net revenue
(equivalent to revenue less direct editing or other direct cost of sales) from
the sale of business plans, policies, or other consulting services through the
Cannabis Consulting or related Company brands and trade names.  Commissions
shall only be paid upon full receipt of net revenues into the Company’s bank
account.  The Executive shall be charged-back equivalent commissions on all
refunds sales subsequently refunded to customers.




(Sections 4.1 through 4.4 hereinafter collectively referred to as the
“Compensation”)




3.5

Termination.  In the event of termination of this Agreement by either party
irrespective of a breach, default or other event deemed to have terminated this
Agreement, all shares issued under Sections 4.2 and 4.3 of this Agreement shall
remain the express property and ownership of the Executive.  The Company waives
all rights and claims of ownership or control to the Compensation shares upon
issuance to the Executive.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The Parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Executive on the Executive’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Executive for any bona fide expenses incurred by the Executive on behalf of the
Company in connection with the provision of the Services provided that the
Executive submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Executive incurs such expenses.  




6.

CONFIDENTIALITY




6.1

The Executive shall not disclose to any third party without the prior consent of
the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or Executives (the "Confidential Information").  The
Executive shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Executive is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Executive shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Executive.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Executive agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Executive may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Executive hereby waives any moral
rights of authors or similar rights the Executive may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Executive, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Executive shall not have any right, title or interest in or to
such insurance.




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Executive represents, warrants and covenants to the Company as follows:




(a)

the Executive is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Executive is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Executive shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Executive of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Executive.




9.2

the Company shall indemnify and hold harmless the Executive, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees,licensees and
assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 



8






10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Executive is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Executive the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION  




11.1

The Company and the Executive shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Executive shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or default by the Executive of any of the terms and conditions hereof, or
the terms and conditions of any other agreement between the Company and the
Executive for the services of the Executive, the Company shall immediately have
the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Executive for the services of the Executive.




12.2

No act or omission of the Executive hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Executive in writing setting forth such alleged breach or default and the
Executive shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure).
 Upon any material breach or default by the Company of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Executive for the services of the Company, the Executive
shall immediately have the right to suspend or to terminate this Agreement and
any other agreement between the Company and the Executive for the services of
the Executive.




13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Executive hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Executive of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Executive expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Executive.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

9




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
provided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Executive in writing.  The Executive may
assign amounts owing to the Executive under this Agreement to any third party
without consent of the Company.  




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  This Agreement constitutes and embodies the entire
understanding and agreement of the parties in regards to consulting services and
supercedes and replaces all prior understandings, agreements and negotiations
between the parties.  This Agreement may be amended only in writing signed by
all parties.




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




(m)

Governing Law. This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.




Per: /s/ Dr. Dorothy Bray

___________________________

Dr. Dorothy Bray, CEO

 

EXECUTIVE:




Per: /s/ Robert Kane

_______________________________

Robert Kane












10



 

MANAGEMENT BONUS AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the day of 26th day of
November, 2013 (the “Effective Date”), entered into between Cannabis Science,
Inc., with its principal offices located at 6946 North Academy Blvd Suite B
#254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”) and Dr. Roscoe
Moore Jr., with an address of with an address of 14315 Arctic Avenue, Rockville,
Maryland 20853 (the “Consultant”) in connection with the provision of the
Consultant’s services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company has engaged the services of the Consultant as a Scientific Advisory
Board Member of the Company; and




C.

The Company and the Consultant wish to enter into a bonus agreement for their
mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The the Company hereby engages the Consultant as an independent contractor of
the Company, to undertake the duties and responsibilities in the capacity of
Scientific Advisory Board Member and agrees to exercise those powers as
requested by the Company or its subsidiaries from time to time, (collectively
the “Services”) and the Consultant accepts such engagement on the terms and
conditions set forth in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of one (1) year or until terminated earlier pursuant to
Sections 13 or 14 herein (the “Term”).  




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of Scientific Advisory Board
Member.   The Consultant agrees that his duties may be reasonably modified at
the Company’s and the Consultant’s mutual agreement from time to time.




A.2

In providing the Services the Consultant shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * subject to section 5 herein, not employ any person in any capacity, or
   contract for the purchase or rental of any service, article or material, nor
   make any commitment, agreement or obligation whereby the Company shall be
   required to pay any monies or other consideration without the Company's prior
   written consent.

11


4.

COMPENSATION




A.1

Bonus.  As consideration for the signing of this Agreement and agreeing to the
provision of the Services, the Company shall compensate and issue to the
Consultant 750,000 S-8 registered free-trading shares of common stock of the
Company from its 2012 Equity Compensation Plan, due and payable by the Company
upon signing this agreement as a good faith payment towards consummating this
Agreement for Services (the “Compensation”).   The Company has filed with the
Securities and Exchange Commission a Registration Statement on Form S-8 on
February 14, 2012, file no. 333-179501, registering 50,000,000 common shares
pursuant to the Company’s 2012 Equity Compensation Plan (the “Plan”) previously
approved by the Board of Directors




A.2

Termination.  In the event of termination of this Agreement by either party
irrespective of a breach, default or other event deemed to have terminated this
Agreement, all shares issued under Sections 4.1 and 4.2 of this Agreement shall
remain the express property and ownership of the Consultant.  The Company waives
all rights and claims of ownership or control to the shares upon issuance to the
Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Consultant incurs such expenses.  




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

the Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 



12






10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or de­fault by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.




12.2

No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or de­fault by the Company of any of the terms
and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Consultant for the services of the Company, the
Consultant shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.




13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.  




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




(m)

Governing Law. This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.




Per: /s/ Robert Melamede

___________________________

Robert Melamede, CEO

 

CONSULTANT:




Per: /s/ Dr. Roscoe Moore Jr.

_______________________________

Dr. Roscoe Moore Jr.










13

 

 

RESEARCH SERVICES AGREEMENT




between




GRASS ROOTS RESEARCH AND DISTRIBUTION, INC.




and




CANNABIS SCIENCE, INC.

 

December 19, 2013

THIS AGREEMENT is entered into as of the date on the signature page hereof
between Grass Roots Research and Distribution, Inc., a California Corporation
(Hereinafter “GRRD”) and CANNIBIS SCIENCE INC. (CBIS), Inc. (hereinafter
"CANNIBIS SCIENCE INC. (CBIS)), for the provision by GRRD of certain consulting
services to CANNIBIS SCIENCE INC. (CBIS), including company coverage for
commercial advertising purposes, and for Investor Relations. GRRD and CANNIBIS
SCIENCE INC. (CBIS) are referred to herein in the collective as the "Parties."
Securities issued will be in the name of D. Paul Cohen. For purposes of this
Agreement, GRRD is the contracting vendor and D. Paul Cohen is the recipient of
payment of Rule 144 shares. This letter agreement is between GRRD and CBIS. When
the words ‘research’ and ‘report’ are used, they mean commercial advertisements.

WHEREAS CANNIBIS SCIENCE INC. (CBIS) wishes to have commercial advertisement
analytical coverage of CANNIBIS SCIENCE INC. (CBIS)'s plans and business model,
deeming Publication of such coverage to be in the interest of informing existing
and potential CANNIBIS SCIENCE INC. (CBIS) shareholders; and

WHEREAS GRRD is an established and respected company in the business of writing
commercial advertisement analytical reports on companies, and arranging for the
publication and dissemination of these reports; therefore the Parties

AGREE AS FOLLOWS:

1. Term of Agreement

This Agreement shall commence on the first day of “coverage” as defined below;
and terminate 30 days later, unless renewed by the Parties.

2. Services to Be Provided

The scope and extent of services to be provided by GRRD pursuant to this
Agreement shall consist of




(1) assembling background information for the preparation of the initial report
on CANNIBIS SCIENCE INC. (CBIS)




(2) drafting the initial report on CANNIBIS SCIENCE INC. (CBIS) for editing




(3) preparing the final report from the edited copy provided by CANNIBIS SCIENCE
INC. (CBIS)




(4) posting the report on the GRRD website.






[ex102mgmtagmtdec192013001.jpg]

14

b) The Parties understand that the “report” is a commercial advertisement which
is intended only for general information purposes; and is not intended to
replace due diligence material or public disclosure used by shareholders or
others to support investment decisions.

e) The Parties understand that independent analysts employed by GRRD are
responsible for the writing, acquisition, compilation, interpretation of due
diligence material, and for the drafting of the report on CANNIBIS SCIENCE INC.
(CBIS). D. Paul Cohen is not an analyst responsible for writing a report. Mr.
Cohen co­ordinates materials, edits reports for grammar and submits reports for
final approval to CANNIBIS SCIENCE INC. (CBIS).

f) GRRD will present the rough draft to CANNIBIS SCIENCE INC. (CBIS) after
CANNIBIS SCIENCE INC. (CBIS) receives GRRD’s materials request. Within 20 days
after receipt of the rough draft, CANNIBIS SCIENCE INC. (CBIS) agrees to review
such draft for accuracy and content and return to GRRD as "approved for
publication." All submittals by the Parties shall be in digital form in
Microsoft Word format and sent by email attachment.

g) GRRD agrees to write a minimum of one report for CANNIBIS SCIENCE INC.
(CBIS).

h) Distribution and Updated Reports: All current and future distribution terms
and updates will be governed by terms of this Agreement. . i) Distribution
Terms:  To be determined, if any.

3. Fees and Expenses

CANNIBIS SCIENCE INC. (CBIS) agrees to compensate GRRD as total consideration
and payment for GRRD’s services hereunder, as follows:

(a) CANNIBIS SCIENCE INC. (CBIS) agrees to pay GRRD the following rate in
consideration for GRRD’s services hereunder. Payment of $2,500 has been received
by GRRD and is not currently owing.

CANNIBIS SCIENCE INC. (CBIS) agrees to pay GRRD 1,500,000 shares of CANNIBIS
SCIENCE INC. (CBIS) Rule 144 common stock, securities to be made out in the name
of D. Paul Cohen.




(a) The Shares shall bear the SEC Rule 144 legend on their face. CBIS agrees to
cooperate with SEC counsel, transfer agent, and all others to facilitate the
removal of the restriction on the Shares. When the Shares have been received by
D. Paul Cohen, Mr. Cohen acknowledges that payment due to GRRD hereunder shall
have been paid, and the sufficiency acknowledged.




(b) Transfer of Rule 144 Shares.




With each transfer of shares of Common Stock pursuant to this Agreement
(collectively, the “Shares”), Company shall cause to be issued a certificate
representing the Common Stock and, if required by applicable law, a written
opinion of counsel for CBIS stating that said shares are validly issued, fully
paid and non­assessable and that the issuance and eventual transfer of them in
the name of D. Paul Cohen has been duly authorized by CBIS. All remuneration
shall be issued in the name of D. Paul Cohen, President of GRRD. CBIS warrants
that all Shares have been duly authorized by CBIS’s board of directors.

(c) Acknowledgement of Rule 144 Shares

 

The 1,500,000 Rule 144 restricted shares of Common Stock to be issued pursuant
to this Agreement (collectively, the “144 Securities”) have not been registered
under the Securities Act of 1933, and accordingly are “restricted securities”
within the meaning of Rule 144 of the Act. As such, the 144 Securities may not
be resold or transferred unless CBIS has received an opinion of counsel
reasonably satisfactory to CBIS that such resale or transfer is exempt from the
registration requirements of that Act. CBIS agrees to take any and all action
(s) necessary to clear the subject securities of restriction upon presentation
of any Rule 144. CBIS agrees to not unreasonably withhold or delay approval of
any application filed by D. Paul Cohen under Rule 144(d) of the Act to clear the
subject securities of restriction.



15



(d) CBIS may not Withhold or Delay any Rule 144 Application

CBIS may not unreasonably withhold transfer of Rule 144 Shares. GRRD and CBIS
therefore agree that CBIS shall have a period of fourteen (14) business days
from the date GRRD’s Rule 144(d) application is tendered to either CBIS or its
transfer agent by either GRRD and/or its broker, to take any and all necessary
action to clear the subject securities of restriction, consistent the covenants
in Section 1.0 above. Any written extension herein may be executed in
counterparts by the principals of CBIS and D. Paul Cohen, and facsimile
signatures may be tendered in lieu of originals. It is agreed that the separate
signature of each principal on any Agreement to extend time shall be deemed a
complete original.

(e) GRRD Warrants to the Issuing Company regarding Rule 144 shares

In connection with the acquisition of Securities hereunder, GRRD and D. Paul
Cohen represent and warrants to CBIS, to the best of its/his knowledge, as
follows: GRRD acknowledges that GRRD and D. Paul Cohen has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of CBIS concerning an investment in the
Securities, and any additional information which GRRD has requested. D. Paul
Cohen’s investment in restricted securities is reasonable in relation to his net
worth. D. Paul Cohen has had experience in investments in restricted and
publicly traded securities, investments in speculative securities and other
investments which involve the risk of loss of investment. D. Paul Cohen
acknowledges that an investment in the Securities is speculative and involves
the risk of loss. D. Paul Cohen has the requisite knowledge to assess the
relative merits and risks of this investment without the necessity of relying
upon other advisors, and D. Paul Cohen can afford the risk of loss of his entire
investment in the Securities. D. Paul Cohen is (i) an accredited investor, as
that term is defined in Regulation D promulgated under the Securities Act of
1933, and (ii) a purchaser described in Section 25102 (f) (2) of the California
Corporate Securities Law of 1968, as amended. D. Paul Cohen is acquiring the
Securities for his own account for long-term investment and not with a view
towards resale or distribution thereof except in accordance with applicable
securities laws.

(f) Stock Splits

Anti-Dilution Rights. There are no anti-dilution rights with regard to this
Agreement.

(g) Legal representation

CBIS acknowledges that it has been represented by independent legal counsel in
the preparation of this Agreement. D. Paul Cohen represents that it has
consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent the D. Paul Cohen deemed necessary.

4. Travel Policy




CANNIBIS SCIENCE INC. (CBIS) shall reimburse GRRD, for any reasonable travel
expenses that have been pre-approved by CANNIBIS SCIENCE INC. (CBIS) including
travel expenses of GRRD’s analyst covering CANNIBIS SCIENCE INC. (CBIS). Any
such travel and reimbursement shall be made in accordance with CANNIBIS SCIENCE
INC. (CBIS) corporate travel expense policy. CANNIBIS SCIENCE INC. (CBIS) shall
determine at its sole discretion whether any analyst visit is necessary.

This Agreement is effective immediately upon execution hereon. Failure by
CANNIBIS SCIENCE INC. (CBIS) to pay GRRD within 16 days of execution does not
relieve CANNIBIS SCIENCE INC. (CBIS) of its obligations under this Agreement.
However, GRRD may at its sole discretion extend the deadline for payment of the
above, to be noticed to CANNIBIS SCIENCE INC. (CBIS) in written form.

5. Relationship of the Parties

CANNIBIS SCIENCE INC. (CBIS) and GRRD mutually understand and agree that GRRD
will be acting as an independent contractor at all times in performing its
duties hereunder. Nothing in this Agreement shall be deemed to constitute GRRD a
joint venture partner with CANNIBIS SCIENCE INC. (CBIS) or anything other than
an independent contractor. GRRD shall not have the right to bind CANNIBIS
SCIENCE INC. (CBIS) or make any promises or representations on behalf of
CANNIBIS SCIENCE INC. (CBIS). As an independent contractor, GRRD shall assume
full responsibility for payment of all federal and state income taxes and self
employment taxes resulting from compensation derived by GRRD for services
rendered hereunder.

6. Benefits

CANNIBIS SCIENCE INC. (CBIS) and GRRD agree and acknowledge that under this
Agreement, GRRD shall not be entitled to receive any benefits from CANNIBIS
SCIENCE INC. (CBIS) including but not limited to, medical insurance, medical
expense reimbursements, vacation, sick leave, or worker's compensation benefits.



16



7. Notices



All notices provided for by this Agreement shall be made in writing either by
(i) actual delivery of the notice into the hands of the party entitled thereto,
or (ii) by the mailing of the notice in the U.S. mail to the last known address
of the party entitled thereto, registered or certified mail return receipt
requested; and a copy of such notice sent by email attachment. The notice shall
be deemed to be delivered in case (i) on the date of its actual receipt by the
party entitled thereto, and in case (ii) on the date of its mailing. Notices
hereunder shall be directed as follows:

Company: Cannabis Science Inc. Name: Chad S Johnson, Esq. 6946 N. Academy Blvd.
Colorado Springs, Co.80231 Email: chad.johnson@cannabisscience.com

If to GRRD: Grass Roots and Distribution, Inc. Name: D. Paul Cohen 21 Manzanita
Ave., San Rafael, CA 94901 Email: paul@cohenresearch.com

8. Assignment


Neither party may assign its rights, or delegate its responsibilities, hereunder
without the prior written consent of the other party. Upon any assignment of a
party’s rights, the assignee shall contemporaneously agree to assume the duties
and obligations of this Agreement. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors, assigns, and legal
representatives.

9. Governing Law

This Agreement is performable in whole, or in substantial part, in the State of
Nevada and shall be interpreted and construed in accordance with, and shall be
governed by, the laws of the State of Nevada.

10. Arbitration

In the event of a dispute arising between parties, the dispute shall be
submitted to mediation before the Judicial Arbitration and Mediation Services
(JAMS) at a location of mutual agreement of the parties. The parties shall bear
the costs of mediation equally. In the event that either party refuses to
participate in Mediation, said party shall be prohibited from recovering
attorney fees notwithstanding anything to the contrary in this Agreement. If
mediation should fail to resolve the dispute between the parties, the matter
shall be submitted to JAMS for binding arbitration. Discovery rights shall be
preserved in said arbitration with regard to depositions and demands for
production of documents as if the dispute were pending in a court of competent
and appropriate jurisdiction in Nevada. Otherwise, discovery shall be
prohibited. The costs of the arbitrator shall be equally shared by the parties
until the dispute is either settled or adjudicated, at which time the
arbitration may award said fees and costs to the prevailing party. This
Agreement shall be governed by, construed by and enforced in accordance with the
laws of the State of Nevada. The parties agree that Nevada will be the venue of
any dispute and will have jurisdiction over all parties.

 

11. Severability

All Agreements and covenants contained herein are severable, and in the event
that any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as though such invalid Agreements were not
contained herein.

12. Attorney’s Fees

In any legal proceeding brought to enforce the provisions of this Agreement, the
prevailing party shall be entitled to an award of attorney’s fees and costs.

13. Modification and Waiver

This Agreement may not be amended, and no provision of this Agreement, including
this clause, may be modified except by a writing signed by both parties. No
waiver hereunder may be granted except by a writing signed by the party to be
charged therewith.

14. Full Force and Effect

In the event that a court of competent jurisdiction rules that any portion of
this Agreement is invalid, void or unenforceable, such provision is deemed
severed and removed from this Agreement and the remainder of the Agreement shall
remain in full force and effect.

 



17



 

15. Counterparts and Facsimiles



 

This Agreement may be executed in counterpart by the parties hereto. Each
counterpart shall be deemed to be an original instrument, but all such
counterparts taken together shall constitute one and the same Agreement. The
Agreement may be executed by way of facsimiles signature, and a counterpart of
this Agreement bearing facsimile (including electronic) signatures of either or
both parties shall be given full force and effect for evidentiary and all other
purposes as if the same had been manually executed. Should CANNIBIS SCIENCE INC.
(CBIS) fail to sign and return the agreement after services are rendered,
CANNIBIS SCIENCE INC. (CBIS) will be bound by the terms and conditions of this
Agreement.

16. Disclaimer

GRRD disclaims and is not a part of any ‘third party’ (defined as a corporation,
shareholder, outside entity, Investor Relations, Public Relations, Promotional
Firm or Investor Awareness firm) or associated with their methods of operation,
distribution, programs and use of GRRD’s research materials. (a) GRRD may act as
an independent non-affiliated subcontracting vendor of research materials to
certain third party corporations, shareholders, investor awareness, IR and PR
firms. (b) All subcontracted GRRD vended research materials become assets of a
paying third party client to use at their choice, and do not represent in any
way GRRD’s endorsement or participation in any third party’s corporation,
shareholder, IR, PR or investment awareness programs. (c) GRRD is not a part of
or connected to any and all potentially illegal corporate, third party,
shareholder, promotional firms, IR, PR firms, outside communications of all
types, including outside trading activities. (d) GRRD has no knowledge or inside
Information or participation in any illegal activities, including illegal
trading, of any of its profiled companies or third party clients. (e) GRRD and
its outside sources have no firsthand knowledge of any profiled company or third
party, corporation, shareholder, IR, PR and investment awareness firm’s
capabilities, intent, resources, financing, operations, politics, inner
workings, plans, management competence and decisions, internal corporate and
third party goals, ethical standards, or their ability to reach their corporate
or third party goals. (See attached disclaimer to this Agreement, and the full
text of the GRRD disclaimer on www.grassrootsrd.com)

17. Termination

Unless extended in writing, signed by both parties, and unless sooner terminated
by CANNIBIS SCIENCE INC. (CBIS), except as provided for herein, this Agreement
shall terminate after 30 days of “research coverage” as provided above. Terms of
this agreement will remain until in effect until 15 days after the legend is
removed from any Rule 144 shares of common stock made payable to D. Paul Cohen
or GRRD.

18. Entire Agreement.

This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter and supersedes any and all previous Agreements, written
and oral, regarding the subject matter between the parties. This Agreement shall
not be changed, altered, modified or amended, except by a written Agreement
signed by both parties. Upon joint signatures, this contract is binding upon
both parties.

In witness whereof, the Parties by their duly authorized officers or
representatives have executed this Agreement on the date first above written,
whereby this Agreement becomes a binding Agreement between and among Parties.

Grass Roots Research and Distribution, Inc. CANNIBIS SCIENCE INC. (CBIS)

Print Name:

D. Paul Cohen

Chad S. Johnson, Esq.

 

By: D. Paul Cohen

By: Chad S. Johnson, Esq










Its: President Its: Chief Operating Officer & General Counsel

/signed/ D. Paul Cohen


/signed/ Chad S. Johnson, Esq

Date Signed: December 11, 2013  Date Signed: January 8, 2014





18



Short Disclaimer:

Grass Roots Research and Distribution, Inc.



Grass Roots Research and Distribution, Inc. (GRRD) is an Investor Relations firm
hired by companies and third parties to provide Investor Awareness services.
This disclaimer is to be read and understood before using Information. When the
words 'research' and 'report' are used in our reports, websites, disclaimers,
distributed Information, documents, programs and commercial products, they mean
commercial advertisements (aka) report/release/advertisements. GRRD distributes
Information purchased and compiled from outside sources and analysts. This
report/release/advertisement is hereinafter defined as a commercial
advertisement and is for general Information purposes only. Do not base any
investment decision or rely on Information in this commercial advertisement
including financial projections, price targets which are academic theory,
buy/sell and trading recommendations and forecasted business prospects. Never
invest in any stock or commercial advertisement featured, distributed, posted,
written and/or edited by GRRD or a third party on web sites, emails,
newsletters, or other media unless you can afford to lose your entire
investment. All Information should be validated by the issuing company.  This
publication is not provided to any particular individual with a view toward
their investment circumstances. GRRD does not give investment advice and is not
a registered Investment Advisor or a member of any association for other
research providers. Under no circumstances is this commercial advertisement to
be used or considered as an offer to sell or a solicitation of any offer to buy
any security or other debt instruments, or any options, futures or other
derivatives related to such securities herein. By accessing, viewing or using
our website, commercial advertisements or communications, you agree that you
alone bear complete responsibility for your own investment research, due
diligence and investment decisions. The majority of these profiled companies are
highly risky OTC Bulletin Board or Pink Sheet companies.  

Release of Liability

GRRD assumes no liability for any short term or long term investment decision by
any investor of our profiled stocks or any third party’s use of GRRD materials.
The reader of the Information hereby indemnifies GRRD from any liability for any
claimed direct, indirect, incidental, punitive, or consequential damages
pertaining to the disseminated Information. The reader acknowledges that GRRD
will not be liable to any person or entity for the quality, accuracy,
completeness, reliability, background information on personnel, or timeliness of
Information in this commercial advertisement, or for any direct, indirect,
consequential, incidental, special or punitive damages that may arise out of the
use of Information, products or services from any person or entity including but
not limited to lost profits, loss of opportunities, trading losses, and damages
that may result from any incompleteness or inaccuracy in any of GRRD’s profiled
companies of the disseminated Information. GRRD does not undertake any
responsibility or liability whatsoever for any forward looking statements or any
legal obligation whatsoever for updating the Information.

Quality and Limitations of Information

GRRD analysts rely on Information considered to be reliable. This Information
may come from issuing companies, SEC and other regulatory filings, and other
sources available to the analyst. GRRD and its analysts are limited in
validating, quantifying and researching such distributed information. This
Information may or may not be used by GRRD analysts for writing their commercial
advertisements. The Information used and statements of fact made are not
guarantees, warranties or representations as to their completeness or accuracy.
Commercial advertisement opinions are the personal views of the outside
contracted analyst. (a) This Information may or may not be accurate or truthful.
GRRD and its analysts have no access to this Information beyond available public
information. (b) GRRD does not independently verify or assert the truthfulness,
completeness, accuracy or reliability of the Information and is not responsible
for errors and omissions. (c) Because the Information is presented on an “as is”
basis, your use of the Information is at your own risk. (d) GRRD disclaims,
expressly and impliedly, all warranties of any kind, including those of
merchantability and fitness for a particular purpose or whether the Information
is accurate or reliable or free of errors. (e) Statements contained in the
Information that are not historical facts are forward looking statements that
involve risks and uncertainties as indicated by words such as ‘believes’,
‘expects’, ‘estimates’, ‘may’, ‘will’, ‘should’ or ‘anticipates’ or similar
expressions. These forward looking statements may materially differ from the
Issuer’s presentation of Information to GRRD analysts, and actual operational
and financial results or its actual achievements, claimed or otherwise. (f)
Reading our commercial advertisements alone (including other reasons cited
herein) should never be used as the sole basis for making an investment
decision. We urge you to use the Information (if you find such Information to be
useful) only as a starting point for your further investigation and research.
Consult with your investment or financial adviser, attorney or other counselor
as to the advisability of taking any actions including buying or the selling of
securities.  Do your own research.

Corporate and Promotional Firm’s Activities

GRRD disclaims and is not a part of any ‘third party’ (defined as a corporation,
shareholder, outside entity, Investor Relations, Public Relations, Promotional
Firm or Investor Awareness firm) or associated with their methods of operation,
distribution, programs and use of GRRD’s materials. (a) GRRD may act as an
independent non-affiliated subcontracting vendor of Information materials to
certain third party corporations, shareholders, investor awareness, IR and PR
firms. (b) All subcontracted GRRD vended materials become assets of a paying
third party client to use at their choice, and do not represent in any way
GRRD’s endorsement or participation in any third party’s corporation,
shareholder, IR, PR or investment awareness programs. (c) GRRD is not a part of
or connected to any and all potentially illegal corporate, third party,
shareholder, promotional firms, IR, PR firms, outside communications of all
types, including outside trading activities. (d) GRRD has no knowledge or inside
Information or participation in any illegal activities, including illegal
trading, of any of its profiled companies or third party clients. (e) GRRD and
its outside sources have no firsthand knowledge of any profiled company or third
party, corporation, shareholder, IR, PR and investment awareness firm’s
capabilities, intent, resources, financing, operations, politics, inner
workings, plans, management competence and decisions, internal corporate and
third party goals, ethical standards, or their ability to reach their corporate
or third party goal. GRRD reserves the right to co-market its separate services
with other third party firms.   







19


General Information

GRRD advises recipients of all such data to be validated from the issuing
company including all statistical Information derived from SEC filings, from
data sources, the opinion of the analyst, or financial Information and data from
the issuing company contained herein. The reader should seek professional
financial advice, verify all claims and do his/her own research and due
diligence before investing in any securities mentioned. When paid in stock,
Readers are advised to review SEC periodic reports, Section 27A of the
Securities Act of 1993 and Section 21E of the Securities Exchange Act of 1934
includes statements and caution regarding expected continual growth of a
profiled company and the value of its securities, Forms 10-Q, 10K, Form 8-K,
insider reports, Forms 3, 4, 5 Schedule 13D, www.sec.gov.nasd.com,
www.pinksheets.com, www.sec.gov and www.finra.com. GRRD is compliant with the
Can Spam Act of 2003. Investing in micro cap and small cap securities is
speculative and carries a high degree of risk.  Investors can lose their entire
investment. Future prospects may not be realized. Do your own research.

The Private Securities Litigation Reform Act of 1995

The Private Securities Litigation Reform Act of 1995 provides investors a 'safe
harbor' in regard to forward-looking statements. GRRD cautions all investors
that such forward-looking statements in this commercial advertisement are not
guarantees of future performance. Investors should understand that statements
regarding future prospects may not be realized. This commercial advertisement
does not have regard to the specific investment objective, financial situation,
suitability, and the particular need of any specific person who may receive this
commercial advertisement. Investors should note that income from such
securities, if any, may fluctuate and that each security's price or value may
rise or fall substantially. Accordingly, investors may receive back less than
originally invested, or lose their entire investment. Past performance is not
indicative of future performance. Please click to: www.grassrootsrd.com to read
the full text of this disclaimer.

Compensation and Trading

Because we receive compensation for GRRD’s dissemination of the Information, our
publicly disseminated publications should not be regarded in any manner
whatsoever as independent. GRRD certifies that no part of the analysts’
compensation was, is, or will be, directly or indirectly, related to the
specific recommendation or views expressed by the analyst in the report. GRRD
services and commercial advertisements rendered are not related to, connected
to, nor are they contingent on a client’s stock price performance. GRRD is
sometimes paid for commercial advertisements and distribution in cash, stock,
Rule 144 stock, warrants, options or other securities in lieu of or in addition
to GRRD's stated compensation schedule. This compensation and ownership of
securities of a client’s common stock constitutes a conflict of interest as to
our ability to remain objective in our communication regarding our profiled
companies. More information can be received from our client company’s website.
The majority of our assignments are for 30 days. We may write commercial
advertisements or promote a given company on other occasions. The Company has
paid 1.5 million shares of Rule 144 stock and $2,500 in cash in compensation for
this commercial advertisement program. This document shall not be copied and is
copyrighted by Grass Roots Research and Distribution, Inc. and D. Paul Cohen





20

